Citation Nr: 0003178	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  94-34 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a disability evaluation greater than 30 
percent for chronic, undifferentiated type schizophrenic 
reaction prior to December 7, 1995.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel

INTRODUCTION

The veteran had active duty from July 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The Board issued a decision in April 1998 in which, inter 
alia, it denied the veteran's claim for a disability rating 
greater than 30 percent for chronic, undifferentiated type 
schizophrenic reaction prior to December 7, 1995.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court").  Pursuant to a Joint Motion for Remand, the 
Court issued an Order in April 1999 in which it vacated the 
Board decision with respect to the aforementioned claim only 
and remanded the matter to the Board.   


REMAND

The veteran seeks entitlement to a disability rating greater 
than 30 percent for chronic, undifferentiated type 
schizophrenic reaction prior to December 7, 1995.  Where a 
disability has already been service connected and there is a 
claim for an increased rating, a mere allegation that the 
disability has become more severe is sufficient to establish 
a well grounded claim.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for an increased rating is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  

When a claim is well grounded, VA has a duty to assist the 
veteran in developing facts pertinent to his claim.  
38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464, 1469 
(1997).  This duty includes the securing of pertinent medical 
records and other documents.  Robinette v. Brown, 8 Vet. 
App. 69, 76 (1995).  "As part of the Secretary's obligation 
to review a thorough and complete record, VA is required to 
obtain evidence from the Social Security Administration . . . 
and to give that evidence appropriate consideration and 
weight."  Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  

A review of the claims folder reveals that in May 1993 the RO 
received the veteran's records from the Social Security 
Administration (SSA), which included a disability 
determination dated in June 1986 that indicated that the 
veteran was not considered disabled due to chronic paranoid 
type schizophrenia.  The associated medical records were 
dated in 1986 and 1987 only.  In July 1996, the RO received a 
copy of a June 1987 SSA disability determination that stated 
that the veteran was considered disabled as of February 1986 
due to chronic paranoid schizophrenia and dependent 
personality traits.  In addition, the RO received a May 1990 
SSA disability determination, showing that the veteran's 
disability was continued.  Accompanying the determination was 
a May 1990 psychiatric evaluation on which the disability 
determination was based.  

Further review of the claims folder fails to reveal 
subsequent SSA records reflecting continued disability or 
additional medical evidence generated for purposes of 
disability evaluation after May 1990.  Because the specified 
time frame for the issue on appeal is the veteran's claim for 
an increased rating, prior to December 7, 1995, any SSA 
disability determinations, subsequent to May 1990, and 
accompanying medical evidence would be of particular aid and 
importance in the evaluation of the veteran's claim.  Any 
records available should be secured.             

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the appropriate 
office of the Social Security 
Administration and attempt to secure 
copies of any disability determinations 
and accompanying medical records dated 
after May 1990.  Any records obtained 
should be associated with the claims 
folder.  

2.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to a 
disability rating greater than 30 percent 
for chronic, undifferentiated type 
schizophrenic reaction prior to December 
7, 1995.  If the disposition remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


